Citation Nr: 0411585	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-19 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.

4.  Entitlement to service connection for a cardiovascular 
disorder, as secondary to a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1950 to December 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1986 and April 2001 rating 
decisions rendered by the Fort Harrison, Montana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran attempted to reopen claims for service connection 
for headaches and an acquired psychiatric disorder in 
September 1985.  The petition to reopen was denied in a July 
1986 rating decision.  The RO failed to notify the veteran of 
that decision until January 2002.  The veteran perfected an 
appeal.  

The psychiatric issue was recharacterized as an acquired 
psychiatric disorder other than PTSD because a separate claim 
for PTSD was also under consideration.  In January 2002, the 
RO issued a rating decision finding that new and material 
evidence had been submitted regarding the psychiatric claim 
and denied the claim on the merits following a de novo review 
of the record.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action as set 
forth in January 2002 rating decision.  Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In light of the 
Board's legal duty to determine whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim, the issue has been rephrased as noted on the 
title page.  

As to PTSD, in October 1993 the veteran filed a claim for 
service connection for PTSD.  The claim was denied in April 
1994.  Service connection for PTSD was again denied in a May 
1999 rating decision.  In April 2001, the RO denied service 
connection for PTSD on the merits, without formal discussion 
of whether new and material evidence has been submitted to 
reopen a previously denied and final claim.  Therefore, this 
issue has also been rephrased.
 
In addition to denying service connection for PTSD in April 
2001, the RO also denied service connection for a 
cardiovascular disorder, as secondary to a psychiatric 
disorder.  The veteran perfected an appeal.

The issues of whether new and material evidence has been 
presented to reopen the claims of entitlement service 
connection for PTSD and headaches; service connection for 
cardiovascular disease, as secondary to a psychiatric 
disorder; and service connection for an acquired psychiatric 
disorder, other than PTSD, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied by the Board in an August 1952 decision.  

2.  Some of the evidence received since the August 1952 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 1952 Board decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  New and material evidence has been received, and the 
claim for service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in the new and material evidence claim, given the 
favorable disposition of that issue as decided herein.  The 
claim of entitlement to service connection for an acquired 
disorder on the merits is the subject of the Remand.


New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board's 1952 decision denying service connection for an 
acquired psychiatric disorder is a final decision not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7104.  
The Board denied the claim on the basis that an aggressive 
reaction diagnosed in service was not a disease or disability 
subject to service connection, and on the basis that the 
veteran's neuropsychiatric disorder existed prior to service 
and was not aggravated thereby.

As an aside, the Board notes that in October 1993 the veteran 
claimed service connection for PTSD.  In April 1994, the RO 
denied service connection for a "nervous condition," and 
the veteran did not appeal.  However, in its discussion, the 
RO denied the claim on the basis that the veteran had not 
provided any evidence of a stressor to support a diagnosis of 
PTSD.  Accordingly, this final rating decision was a denial 
of service connection for PTSD, rather than a denial of 
service connection for a psychiatric disorder in general.  A 
claim for service connection for PTSD involves a separate and 
distinct claim that is not inextricably intertwined with a 
claim for service connection claim for a psychiatric disorder 
in general.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996), rev'g 5 Vet. App. 549 (1993).

Evidence associated with the claim at the time of the 1952 
Board decision included service medical records and private 
treatment records.  The service medical records disclosed 
that upon entrance examination in August 1950, the veteran's 
nervous system was normal.  In September 1951, he was 
hospitalized and diagnosed as having an aggressive reaction.  
He said that he had always been a nervous person and subject 
to headaches.  Neurological examination was essentially 
normal.  The medical board determined that the veteran's 
disability was of long duration and was not aggravated by 
service.  Separation examination in November 1951 revealed a 
diagnosis of an aggressive reaction.

The post-service records included a report from the Montana 
State Hospital (Winfield S. Wilder, M.D.) dated in May 1952.  
The veteran was found to have acute longstanding anxiety 
reflective of personality inadequacies present since 
childhood.  Dr. Wilder believed that the difficulties the 
veteran was experiencing were at least precipitated, if not 
caused, by service life.  A letter from the veteran's parents 
dated in that month reflected that he had always had some 
nervousness but nothing that required treatment prior to 
service.  

Evidence submitted since the denial in 1952 includes VA 
examination reports dated in September and October 1952 
showing that the veteran was diagnosed as having 
psychoneurosis.  

Records from Golden Triangle Mental Health Association 
indicate that the veteran was treated in May 1952.  He sought 
treatment at the urging of his family as he was nervous and 
shaking frequently since he left service.  He was diagnosed 
as having psychoneurosis, mixed type, with anxiety 
predominating.  

In October 1986, Herbert Gray, M.D. noted the long history of 
psychiatric problems reported by the veteran, "first clearly 
manifested" during active service.  Dr. Gray diagnosed the 
veteran as having a dysthymic disorder and an atypical 
anxiety disorder.  

Records are also available from Michael Wm. Marks, Ph.D.  A 
letter from Dr. Marks dated in May 1997 shows that the 
veteran was referred to him after having a stroke.  Dr. Marks 
stated that "In the old diagnostic nomenclature, [the 
veteran] would certainly fit the category of anxiety 
neuroses.  Tragically, the chronic nature of this condition 
has lead to a dysthymic disorder that as [the veteran] has 
aged has become fairly chronic and ingrained."  

A VA examination report dated in March 1999 reflects a 
diagnosis of dysthymic disorder, by history, and mild 
symptoms of PTSD.  

In April 1999, Dr. Gray issued another report.  He reported 
that the veteran had PTSD, depressive reaction, and panic 
disorder.  He also noted that the state of psychiatry did not 
provide for the proper diagnosis of the veteran at the time 
that he was in service.  

In April 2003, the veteran was afforded a VA psychiatric 
evaluation.  The examiner noted the extensive medical records 
had been reviewed.  He also noted that he had previously 
examined the veteran in March 1999.  The veteran was 
interviewed as to his current problems and his service 
history.  The diagnosis was Axis I: dysthymic disorder, Axis 
II: no diagnosis.  The examiner made a statement indicating 
that the veteran's end-of-career hospitalization suggested 
chronic anxiety neurosis; however, he also reported he was 
unable to demonstrate that the veteran's psychiatric symptoms 
were related to his time in the military.  

As previously stated, the 1952 Board decision is final.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to that time.

The evidence received since the 1952 Board decision includes 
a 1999 opinion from Dr. Gray suggesting a relationship 
between the veteran's current psychiatric disorder and his 
active service.  Specifically, Dr. Gray felt that the veteran 
was misdiagnosed as having an aggressive reaction during 
service.  The evidence was not previously submitted to agency 
decision makers, it bears directly and substantially upon the 
specific reason for the prior denial, it is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, supra; 38 C.F.R. § 3.156.  As 
such, the Board finds that this evidence is new and material 
and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
other than PTSD, is reopened.  To this extent only, the 
appeal is granted.  


REMAND

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In December 2002, the RO sent the veteran a letter notifying 
him of the VCAA and the duties and obligations under the 
VCAA.  The RO addressed the issues of service connection for 
an acquired psychiatric disorder on the merits and new and 
material evidence to reopen a claim for service connection 
for headaches.  There has been no VCAA letter to the veteran 
covering the issues of new and material evidence to reopen a 
claim for service connection for PTSD, or service connection 
for cardiovascular disease as secondary to a psychiatric 
disorder.  This should be accomplished on remand.

The veteran was denied Social Security Administration (SSA) 
disability benefits in 1986.  A copy of the decision is of 
record; however, the records considered by SSA have not been 
obtained.  On remand, the RO should obtain these records.  

Concerning the claim for service connection for an acquired 
psychiatric disorder, the veteran should be afforded an 
examination by a psychiatrist and an opinion should be 
obtained, as set forth below.  

Accordingly, the case is REMANDED to the following 
development:

1.  Provide the veteran appropriate notice 
under the VCAA with respect to his claims 
for service connection for cardiovascular 
disease on a secondary basis and his 
petition to reopen a claim for service 
connection for PTSD.  Such notice should 
specifically inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; inform him about the information 
and evidence that VA will seek to obtain 
on his behalf; and inform him about the 
information or evidence that he is 
expected to provide.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

2.  Request from SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits in 1986.  If 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
pertinent records should be associated 
with the claims folder.

3.  After the foregoing development has 
been accomplished, afford the veteran a VA 
examination by a psychiatrist.  The claims 
folder and a copy of this remand are to be 
made available to the doctor prior to the 
examination, and the doctor is asked to 
indicate whether or not he or she has 
reviewed the claims folder.  All necessary 
tests, including psychological testing if 
deemed appropriate, are to be done.

Following examination of the veteran, the 
doctor should indicate the exact diagnosis 
or diagnoses of the veteran's psychiatric 
disorder(s), in accordance with Diagnostic 
and Statistical Manual for Mental 
Disorders (4th ed. rev., 1994) (DSM-IV).  

The doctor is also asked to render an 
opinion as to the date of onset and 
etiology of the veteran's psychiatric 
disorder(s).  For example, is it at least 
as likely as not that an acquired disorder 
had its onset during active service (from 
August 1950 to December 1951) or is 
related to any in-service disease or 
injury; or that a psychosis had its onset 
during the first post-service year?

If it is determined that an acquired 
psychiatric disorder had it onset prior to 
the veteran's active service, did it 
worsen during service?  If so, was any 
worsening due to the natural progress of 
the disorder?  Please note that temporary 
or intermittent flare ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation in 
service.  In addition, aggravation does 
not have to be caused by military service, 
rather only occur temporally to service.  

The doctor must provide a comprehensive 
report including complete and detailed 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
conclusions.  

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2003);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims 
remains adverse to the veteran, he and his 
attorney should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



